UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the Month of July, 2016 Commission File Number 001-35948 Kamada Ltd. (Translation of registrant’s name into English) 7 Sapir St. Kiryat Weizmann Science Park P.O Box 4081 Ness Ziona 74140 Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F TForm 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes ¨No T If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- This Form 6-K is being incorporated by reference into the Registrant’s Form S-8 Registration Statement File No. 333-192720. The following exhibits are attached: Notice and Proxy Statement for the 2016 Annual General Meeting of Shareholders to be held on August 30, 2016 Form of Proxy Card SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: July 26, 2016 KAMADA LTD. By:/s/ Gil Efron Gil Efron Deputy Chief Executive Officer and Chief Financial Officer EXHIBIT INDEX EXHIBIT NO. DESCRIPTION Notice and Proxy Statement for the 2016 Annual General Meeting of Shareholders to be held on August 30, 2016 Form of Proxy Card
